 1   JEAN E. WILLIAMS,
     Deputy Assistant Attorney General
 2
     SETH M. BARSKY, Chief
 3   S. JAY GOVINDAN, Assistant Chief
     RICKEY D. TURNER, Senior Trial Attorney
 4   U.S. Department of Justice
 5   Environment and Natural Resources Division
     Wildlife and Marine Resources Section
 6   999 18th Street
     South Terrace, Suite 370
 7
     Denver, Colorado 80202
 8   (303) 844-1373
     rickey.turner@usdoj.gov
 9

10   Attorneys for Defendants

11                         UNITED STATES DISTRICT COURT
12                          FOR THE DISTRICT OF ARIZONA

13

14   WILDEARTH GUARDIANS,                    CASE NO. 4:13-cv-151-RCC

15           Plaintiff,
                                             DEFENDANTS’ MOTION TO ALTER THE
16                                           COURT’S DECISION AND TO CLARIFY
                    v.
17
                                             OR MODIFY THE COURT’S
     UNITED STATES FISH AND                  INJUNCTION
18
     WILDLIFE SERVICE and UNITED
     STATES FOREST SERVICE,                  [EXPEDITED REVIEW REQUESTED]
19

20         Defendants.

21

22

23

24

25

26

27
28
 1                                        INTRODUCTION
 2          Pursuant to Federal Rule of Civil Procedure (“Rule”) 59(e), Defendants
 3   respectfully move the Court to alter its September 12, 2019 judgment regarding recovery
 4   in a Section 7(a)(2) analysis or, in the alternative, clarify or modify the scope of its
 5   injunction. See ECF No. 89. On the merits, with all due respect, the Court erred in
 6   creating a standard that the U.S. Fish & Wildlife Service’s (“FWS”) jeopardy analysis
 7   under Section 7(a)(2) of the Endangered Species Act (“ESA”) must “provide a route to
 8   recovery [for the Mexican spotted owl (“owl”)] or a way to accurately assess it.” This
 9   judgment appears to hold – erroneously – that FWS cannot adequately address the owl’s
10   recovery unless or until it has reliable population trend data – data that, under the 2012
11   owl Recovery Plan, will not be available until 2023 at the earliest. This judgment not
12   only misapplies the law but it results in manifest injustice in two important respects: (1)
13   it provides no way for FWS, in reinitiated Section 7 consultation, to correct the alleged
14   error found in the six 2012 biological opinions (“BiOps”) until at least 2023; and (2) it
15   results in the injunction of all the U.S. Forest Service’s (“USFS”) “timber management
16   activities” in the Lincoln, Santa Fe, Cibola, Carson, Tonto, and Gila National Forests –
17   management activities designed primarily to mitigate the risk of catastrophic wildfire to
18   the owl and nearby communities until at least 2023, or potentially longer. To correct this
19   legal error and resulting manifest injustice, Defendants respectfully ask this Court to alter
20   its judgment to apply the appropriate legal standards and hold that FWS, using the best
21   scientific data available at the time of its decision, appropriately addressed the owl’s
22   prospects for recovery. In the alternative, if the Court declines to alter its judgment on the
23   merits, Defendants respectfully request that the Court modify its current injunction –
24   enjoining all “USFS timber management actions” on the six affected National Forests,
25   pending further consultation – and instead enter an injunction that addresses only specific
26   irreparable harm that Plaintiff has demonstrated.
27                           STANDARD FOR FED. R. CIV. P. 59(e)
28          “In general, there are four basic grounds upon which a Rule 59(e) motion may be
     DEFENDANTS’ MOTION TO                           1                    CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   granted: (1) if such motion is necessary to correct manifest errors of law or fact upon
 2   which the judgment rests; (2) if such motion is necessary to present newly discovered or
 3   previously unavailable evidence; (3) if such motion is necessary to prevent manifest
 4   injustice; or (4) if the amendment is justified by an intervening change in controlling
 5   law.” Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011) (citation omitted).
 6   “A court considering a Rule 59(e) motion is not limited merely to these four situations,
 7   however.” Id. (citation omitted) (noting that under unusual circumstances an amendment
 8   outside the listed situations may be appropriate). “Since specific grounds for a motion to
 9   amend or alter are not listed in the rule, the district court enjoys considerable discretion in
10   granting or denying the motion.” Id. (citation omitted). Here, Defendants assert that
11   alteration of the Court’s judgment on the merits is necessary in order to correct errors of
12   law and fact which currently result in manifest injustice.
13                                          ARGUMENT
14
     I.     The Court’s standard regarding recovery in a Section 7(a)(2) analysis is a
15          misapplication of the Endangered Species Act, its implementing regulations,
            and governing case law which results in manifest injustice.
16
            The Court erred in creating a standard that FWS’s jeopardy analysis under Section
17
     7(a)(2) must “provide a route to recovery or a way to accurately assess it.” See ECF No.
18
     89 at 24. This judgment appears to hold – erroneously – that FWS cannot adequately
19
     address the owl’s recovery unless or until it has reliable population trend data – data that,
20
     under the 2012 owl Recovery Plan, will not be available until 2023 at the earliest. This
21
     judgment not only misapplies the law but results in manifest injustice in two important
22
     respects: (1) it provides no way for FWS, in reinitiated Section 7 consultation, to correct
23
     the alleged error found in the six 2012 BiOps until at least 2023; and (2) it results in the
24
     injunction of all USFS “timber management activities” in the Lincoln, Santa Fe, Cibola,
25
     Carson, Tonto, and Gila National Forests – management activities designed primarily to
26
     mitigate the risk of catastrophic wildfire to the owl and nearby communities until at least
27
     2023 (and maybe longer).
28
     DEFENDANTS’ MOTION TO                           2                    CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1          Defendants respectfully request that the Court reconsider law and facts under the
 2   applicable standard. Instead of requiring that FWS “provide a route to recovery or a way
 3   to accurately assess it,” it should analyze the requirements mandated by law and conduct
 4   the following analysis: (1) whether FWS appropriately analyzed if the programmatic
 5   forest plans for the six National Forests would appreciably reduce the owl’s prospects for
 6   recovery; and (2) whether FWS used the best scientific data available in conducting that
 7   analysis. As explained in more details below, FWS appropriately addressed the owl’s
 8   prospects for recovery and did so using the best scientific data available.
 9
            A. The agencies are not required to “provide a route to recovery” in a
10             Section 7(a)(2) analysis.
11          The Court’s ruling that a lawful jeopardy analysis must “provide a route to

12   recovery” does not apply the relevant legal inquiry under Section 7(a)(2) of the ESA. It

13   did so in two important respects.

14          First, the Court added its own requirement into the Section 7(a)(2) process. There

15   is no requirement in the operative statutory provision, regulations, or controlling case law

16   that requires to FWS to “provide a route to recovery.” See 16 U.S.C. § 1536(a)(2)

17   (“insure that any action authorized, funded, or carried out . . . is not likely to jeopardize

18   the continued existence of any endangered species . . .”); 50 C.F.R. § 402.02 (prohibiting

19   an agency action that would “reduce appreciably the likelihood of both survival and

20   recovery of a listed species in the wild”). The requirement to actually “provide a route to

21   recovery” is an additional element that the Court imposed onto the consultation process.

22   The Ninth Circuit has explained that courts should not graft into the statute requirements

23   that do not otherwise exist. The Lands Council v. McNair, 537 F.3d 981, 993 (9th Cir.

24   2008) (courts may not graft into the statute their “own notion of which procedures are

25   ‘best’ or most likely to further some vague, undefined public good”).

26          Second, there is no requirement that FWS’s BiOps provide a “route to recovery”

27   in order for a “no jeopardy” determination to pass legal muster. Such an interpretation

28   would effectively mean that only proposed actions with potential beneficial effects can
     DEFENDANTS’ MOTION TO                           3                     CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   move forward under the ESA. This is a mistaken interpretation, which is not supported by
 2   the statute or regulations.
 3          Section 7(a)(2) is concerned with whether the action causes imminent harm; not
 4   whether it improves a species’ status by providing a route to recovery. 16 U.S.C. §
 5   1536(a)(2) (focusing on “continued existence”); Nat’l Wildlife Fed’n v. Nat’l Marine
 6   Fisheries Serv. (“NWF v. NMFS”), 524 F.3d 917, 929-30 (9th Cir. 2008) (“To
 7   ‘jeopardize’—the action ESA prohibits—means to ‘expose to loss or injury’ or to
 8   ‘imperil.’ Either of these implies causation, and thus some new risk of harm.”) (emphasis
 9   added). While Section 7(a)(2) places obligations on Federal agencies, achieving a
10   species’ recovery is not one of them. Neither the terms “recovery” nor “conserve” appear
11   in Section 7(a)(2). 16 U.S.C. § 1536(a)(2). Instead, other ESA sections such as Section
12   4(f) address “recovery” of species. Id. § 1533(f)(4); NWF v. NMFS, 524 F.3d at 936
13   (stating that it is improper to import the “ESA’s separate recovery planning provisions
14   into the section 7 consultation process”).
15          The Court’s view is also inconsistent with the regulatory definition of
16   “jeopardize”, which is “to engage in an action that reasonably would be expected,
17   directly or indirectly, to reduce appreciably the likelihood of both the survival and
18   recovery of a listed species in the wild by reducing the reproduction, numbers, or
19   distribution of that species.” 50 C.F.R. § 402.02 (emphasis added). By definition, even a
20   neutral action, never mind a largely beneficial proposed action like the programmatic
21   forest plans here, is not a reduction in “the reproduction, numbers, or distribution of that
22   species.” Likewise, it is axiomatic that an increase in the likelihood of recovery, even if
23   small, cannot at the same time “reduce appreciably” the likelihood of recovery. The
24   Court’s construct mistakenly re-writes the regulatory definition to replace “appreciably
25   reduce” with “must provide a route to recovery.”
26          Ninth Circuit case law comports with the plain reading of the regulation. NWF v.
27   NMFS, 524 F.3d at 936 (the recovery prong inquiry asks whether NMFS properly
28   determined that the reasonable prudent alternative “will not appreciably reduce the odds
     DEFENDANTS’ MOTION TO                          4                    CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   of success for future recovery planning, by tipping a listed species too far into danger”)
 2   (emphasis added); Ctr. for Biological Diversity v. FWS, 807 F.3d 1031, 1051–52 (9th
 3   Cir. 2015) (plaintiff’s “objections to the BiOp . . . in this case can appropriately be
 4   characterized as claiming that the [action] does not do enough to ensure the survival . . .
 5   Adopting this position, however, would impermissibly broaden FWS’s obligations, both
 6   as the action agency and as the consulting agency”); Cascadia Wildlands v. Thrailkill,
 7   806 F.3d 1234, 1244 (9th Cir. 2015) (“The purpose of the Recovery Plan is evident—
 8   promote recovery of the spotted owl. Although they are not necessarily mutually
 9   exclusive, recovery and jeopardy are two distinct concepts.”); Salmon Spawning &
10   Recovery All. v. NMFS, 342 F. App’x 336, 338 (9th Cir. 2009) (Section 7(a)(2) therefore
11   does not require that an action promote or otherwise “boost the [species’] chances of
12   recovery.”); Southwest Center for Biological Diversity v. U.S. Bureau of Reclamation,
13   143 F.3d 515, 522-23 (9th Cir. 1998) (holding that under the ESA a federal agency is
14   “not . . . required to pick the best alternative or the one that would most effectively
15   protect the [listed species] from jeopardy,” especially to the exclusion of all other
16   management and policy goals of the agency, but may pick any alternative that “complied
17   with the jeopardy standard and which could be implemented by the agency”).
18          Finally, it is important to fully appreciate that the proposed agency actions
19   themselves – the six 2012 programmatic forest plans – are a net positive for the owl, even
20   without population trend monitoring, and are likely to increase the owl’s chances of
21   survival and recovery. Indeed, USFS’s forest management program activities taken
22   pursuant to the 1996 standards and guidelines are designed primarily for the benefit and
23   recovery of the owl. FWS concluded that USFS’s continued implementation of the forest
24   plans’ protective management measures effectively addressed the primary threats that led
25   to the owl’s “threatened” listing and improved (and would continue to improve over
26   time) the owl’s pre-1996 habitat by protecting and recruiting old-growth, multilayered
27   canopy forests. In other words, while expected to have minimal short-term adverse
28   effects, USFS’s continued commitment to implement an uneven-aged timber
     DEFENDANTS’ MOTION TO                          5                     CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   management regime and to design projects to minimize the risk of high-severity,
 2   landscape-altering wildfire would not only avoid jeopardizing the owl and adversely
 3   modifying its habitat but would also likely result in long-term conservation benefits for
 4   the owl and move the owl closer to recovery. See, e.g., FWS 8737-38 (Lincoln BiOp).
 5          FWS properly applied the ESA, its implementing regulations, and applicable case
 6   law, and made the reasonable conclusion that the six programmatic forest plans are
 7   consistent with the owl’s 1995 Recovery Plan and, even without population trend data,
 8   will increase – i.e., not appreciably reduce – the owl’s chances for survival and recovery
 9   and therefore the six 2012 programmatic forest plans do not jeopardize the owl’s
10   “continued existence.” 16 U.S.C. § 1536(a)(2) (emphasis added). Therefore, the Court
11   should alter its judgment to find that FWS appropriately determined that the six forest
12   plans would not appreciably reduce the owl’s prospects for recovery.
13
            B. FWS appropriately used the “best available science.”
14          The Court’s ruling that a lawful jeopardy analysis must provide “a way to
15   accurately assess” recovery in a Section 7(a)(2) – i.e., must have population trend data –
16   does not correctly apply the law as it elides the ESA’s “best available science” standard.
17          Section 7 consultations, including FWS’s analysis of recovery regardless of the
18   particular species involved, must use the best data “available.” 16 U.S.C. § 1536(a)(2).
19   Rather than mandating population trend monitoring, this provision “‘merely prohibits [an
20   agency] from disregarding available scientific evidence that is in some way better than
21   the evidence [it] relies on.’ Essentially, [an agency] ‘cannot ignore available biological
22   information.’” Kern County Farm Bureau v. Allen, 450 F.3d 1072, 1080--81 (9th Cir.
23   2006); see also Nw. Ecosystem Alliance v. FWS, 475 F.3d 1136, 1147 (9th Cir. 2007)
24   (“[A] rigorous, large-scale study . . . would be preferable, but in [its] absence . . .,
25   credible anecdotal evidence represents the ‘best scientific . . . data available’ . . . .”); Ctr.
26   for Biological Diversity v. Babbit, 215 F.3d 58, 60-61 (D.C. Cir. 2000) (Also, the “best
27   available science” standard makes clear that consulting agencies are under no obligation
28
     DEFENDANTS’ MOTION TO                            6                     CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   to create scientific data).
 2            Here, the agencies did not ignore any data and have made clear that no reliable
 3   data exist regarding population trends. But, even in the face of this absence, the agencies
 4   must nonetheless make determinations relying on the best scientific and commercial data
 5   available. Without population trend data, the best available data was the following:
 6       1. In 1993, due to a lack of population data, FWS listed the owl based entirely 1 on the
 7          loss of vast amounts of old-growth, multilayered canopy habitat (and the continuing
 8          threat of habitat loss) due to USFS’ pre-1996 even-aged (shelterwood) timber
 9          management and catastrophic wildfire, USFS 20;
10       2. In 1995, FWS issued a recovery plan with specific protective management
11          recommendations (i.e., to manage for protected, restricted, and other woodland
12          habitats) to protect and recruit old-growth, multilayered canopy habitat by
13          eliminating the threat of even-aged timber management and designing projects to
14          minimize risk of catastrophic wildfire, FWS 7918, FWS R 1;
15       3. In 1996, USFS amended its Forest Plans to incorporate, among other things, the
16          1995 recovery plan’s protective forest management recommendations (i.e., to
17          manage for protected, restricted, and other woodland habitats) to protect and recruit
18          old-growth, multilayered canopy habitat by implementing uneven-age, multiple-
19          species silvicultural timber management and designing projects to minimize risk of
20          catastrophic wildfire, FWS 7918, USFS 466-70;
21       4. USFS had implemented these protective management recommendations for 16 years
22          (from 1996 to 2012) and would continue to do so, FWS 7918; and
23       5. Additional owl surveys have resulted in the discovery of more known owl nesting
24          sites across a wider area throughout the owl’s range, FWS 7905.
25   1
         No population trend data was available when FWS listed the owl as “threatened” under the
26        ESA. While Plaintiff continually insists that a proper jeopardy analysis cannot occur without
          range-wide monitoring data, it has no problem with FWS having initially listed the owl based
27        purely on the loss old-growth, multilayered canopy habitat – i.e., no range-wide monitoring
          data.
28
     DEFENDANTS’ MOTION TO                             7                     CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1          After considering this, the best available data, FWS concluded that USFS’s
 2   continued implementation of the Forest Plans’ protective management measures (1)
 3   effectively addressed the primary threats that led to the owl’s “threatened” listing in the
 4   first instance and (2) improved (and would continue to improve over time) the owl’s pre-
 5   1996 habitat by protecting and recruiting old-growth, multilayered canopy forests. In
 6   other words, while expected to have minimal short-term adverse effects, USFS’s
 7   continued commitment to implement an uneven-aged timber management regime and to
 8   design projects to minimize the risk of high-severity, landscape-altering wildfire would
 9   not only avoid jeopardizing the owl and adversely modifying its habitat but would also
10   likely result in long-term conservation benefits for the owl and move the owl closer to
11   recovery. See, e.g., FWS 7865-66 (Cibola BiOp). Given the best available data at the
12   time, FWS’s conclusions were reasonable. Therefore, Defendants respectfully request
13   that the Court alter its judgment in light of the fact that FWS appropriately considered the
14   best scientific data available at the time of its decision, and modify its determination
15   requiring FWS to provide accurate population trend data for its 2012 BiOps.
16
            C. The Court’s recovery standard creates manifest injustice.
17          To be clear, USFS is able to meet their Section 7 obligations to protect and
18   conserve the owl without population trend data. This type of monitoring, as explained in
19   the 1995 recovery plan, must be implemented for a period of at least 15 years to be able
20   to generate any meaningful data on population trends. FWS R 135. And, even after 15
21   years, there was still no guarantee that 1995 population trend monitoring regime would
22   produce reliable and defensible data. Defs.’ Exh. A, Shaula Hedwall Declaration
23   (“Hedwall Decl.”) ¶¶ 7-10. However, the recovery standard set forth in the Court’s
24   opinion would result in manifest injustice as it is entirely unworkable. Taking the Court’s
25   position to its logical extreme would mean that, even if the 1995 population monitoring
26   regime was practical and implemented, USFS could not meet their Section 7 obligations
27   with respect to the owl for 15 years. In other words, under the Court’s decision, all post-
28
     DEFENDANTS’ MOTION TO                          8                    CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   1996 USFS projects affecting the owl would be enjoined for at least 15 years – until the
 2   year 2011 (or longer, should the monitoring regime not end up providing reliable data) –
 3   because, without reliable population trend data, FWS cannot “provide a route to recovery
 4   or a way to accurately assess it” in its BiOps. That simply cannot be the case.
 5          The Court’s decision similarly affects the agencies’ population trend monitoring
 6   efforts under the 2012 revised Recovery Plan for the owl. In 2012, FWS created a new
 7   population trend monitoring regime. Hedwall Decl. ¶¶ 7-10; Defs.’ Exh. B, Karl Malcolm
 8   Declaration (“Malcolm Decl.”) ¶ 26. FWS anticipated that this new effort would need to
 9   be implemented for at least 10 years to provide information that could be used with a
10   reasonably high level of confidence (but could take longer if assumptions built into the
11   monitoring regime are not met, such as a change in detection probabilities over time).
12   Hedwall Decl. ¶¶ 7-10; Malcolm Decl. ¶¶ 26-27. USFS has now funded and conducted
13   six years of region-wide occupancy surveying and will begin year seven in spring of
14   2020. Malcolm Decl. ¶ 24. USFS anticipates completing 10 years of monitoring in 2023.
15   Malcolm Decl. ¶ 29. Again, taking the Court’s position to its logical extreme would mean
16   that the agencies cannot meet their Section 7 obligations with respect to the owl’s future
17   recovery until 2023. In other words, it appears that under the Court’s decision, all USFS
18   projects affecting the owl should be enjoined until 2023 (or longer should the 2012
19   Recovery Plan’s monitoring regime not provide reliable data) because, without long-term
20   population trend data, FWS cannot “provide a route to recovery or a way to accurately
21   assess it” in its BiOps. This results in manifest injustice.
22          It is also unclear how the results of population trend data would help inform FWS
23   decisions regarding jeopardy as it relates to the implementation of land management
24   decisions on the six National Forests. Increasing, decreasing, or stable trends in owl
25   population may be driven by factors outside of the control of FWS or USFS and
26   independent of habitat manipulation (e.g., climate change and drought). Malcolm Decl. ¶
27   27. Regardless of long-term trends in owl population, it remains clear based on current
28   science that safeguarding and promoting habitat features needed to support the owl
     DEFENDANTS’ MOTION TO                           9                  CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   through uneven-aged stand management is a priority for the conservation of the species.
 2   Therefore, even if long-term population trends reveal declining trends (which would
 3   preclude delisting), such results should not be construed as grounds for foregoing habitat
 4   management actions (i.e., mechanical and managed fire treatments which mitigate risk of
 5   catastrophic wildfire) needed to safeguard key habitat elements for the owl.
 6             In summary, the recovery requirement for a Section 7(a)(2) jeopardy analysis as
 7   set forth in the opinion represents an unworkable and impossible standard which would
 8   have the result of enjoining all USFS timber management projects until at least 2023 (or
 9   longer, if the population trend monitoring regime indicates a need to require more data).
10   During this time, with the intensification of high-severity, landscape altering wildfires,
11   USFS projects designed specifically to reduce the risk of wildfire appear to remain
12   enjoined further endangering the owl and public health and safety. 2 This situation,
13   resulting from a misapplication of law and fact, is manifest injustice. The Court,
14   therefore, should revisit its judgment and uphold FWS’s reasonable determination that,
15   based on the best available science, the six programmatic forest plans at issue do not
16   appreciably reduce the owl’s prospects for recovery.
17   II.       Plaintiff has not demonstrated irreparable injury necessary for an injunction.
18             In the alternative, if the Court declines to alter its judgment on the merits,
19   Defendants respectfully request that the Court modify its current injunction – enjoining
20   all “USFS timber management actions” on the Lincoln, Santa Fe, Cibola, Carson, Tonto,
21   and Gila National Forests, pending further consultation – and instead enter an injunction
22   that addresses only specific irreparable harm that Plaintiff has demonstrated. Plaintiff has
23   made no showing of irreparable harm to its specific interests in the owl, and is not
24   entitled to injunctive relief. See Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139,
25   156–57 (“[A] plaintiff seeking a permanent injunction . . . must demonstrate: (1) that it
26
     2
27       This result also unnecessarily harms the local economy that also depend on forest resources.
           Malcolm Decl. ¶¶ 4, 30-32.
28
     DEFENDANTS’ MOTION TO                             10                     CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   has suffered an irreparable injury . . . .”) (quoting eBay Inc. v. MercExchange, L.L.C., 547
 2   U.S. 388, 391 (2006)).
 3          The Court’s reasoning for entering a broad injunction was based largely on
 4   Cottonwood Envt’l Law Center v. USFS, 789 F.3d 1075, 1088 (9th Cir. 2015), and NWF
 5   v. NFMS, 886 F.3d 803, 818 (9th Cir. 2018). In those cases, however, the Ninth Circuit
 6   acknowledged that a plaintiff “must show irreparable injury to justify injunctive relief” in
 7   ESA cases. Cottonwood, 789 F.3d at 1091. That requirement may be satisfied by showing
 8   irreparable harm to a listed species, if sufficiently connected to the plaintiff’s own
 9   interests. NWF, 886 F.3d at 820. But even then, the “irreparable harm must be causally
10   connected to the activity to be enjoined.” Id. at 819. An injunction must be “no more
11   burdensome to the defendant than necessary to provide complete relief to the plaintiffs.”
12   Madsen v. Women’s Health Center, Inc., 512 U.S. 753, 765 (1994) (quoting Califano v.
13   Yamasaki, 442 U.S. 682, 702 (1979)). The Court abuses its discretion if it enters an
14   injunction that is overly broad. NWF, 886 F.3d at 823; see also Cottonwood, 789 F.3d at
15   1091 (the district court should “craft[] an injunction to remedy the precise harm”).
16          Importantly, the Court does not have jurisdiction to grant relief based on
17   “generalized harm to the forest or the environment,” but may only grant relief based on
18   the particular interest and potential harm to the parties before it. Summers v. Earth Island
19   Institute, 555 U.S. 488, 494 (2009). In its evaluation of irreparable harm, the Court stated
20   that “Courts in this district have found that timber harvesting ‘constitutes per se
21   “irreversible and irretrievable” commitment of resources’ preventing further agency
22   action until the completion of consultation.” ECF No. 89 at 37-38 (quoting Silver v.
23   Babbitt, 924 F. Supp. 976, 986, 989 (D. Ariz. 1995)). But the statement that “timber
24   harvesting” constitutes a “per se irreversible and irretrievable commitment of resources”
25   does not establish irreparable harm to the owl, let alone to Plaintiff’s interests in the owl,
26   as required by Cottonwood, based on more recent Supreme Court precedent. See
27   Cottonwood, 789 F.3d at 1089-91 (analyzing Monsanto and Winter v. Natural Resources
28   Defense Council, Inc., 555 U.S. 7 (2008), to conclude that “there is no presumption of
     DEFENDANTS’ MOTION TO                          11                    CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   irreparable injury where there has been a procedural violation in ESA cases,” but
 2   “plaintiff must show irreparable injury to justify injunctive relief”). Indeed, since Silver,
 3   and based on Winter, the Ninth Circuit has expressly rejected the notion that “logging is
 4   per se enough to warrant an injunction because it constituted irreparable harm.” Earth
 5   Island Institute v. Carlton, 626 F.3d 462, 474 (9th Cir. 2010) (citing The Lands Council
 6   v. McNair, 537 F.3d 981, 1005 (9th Cir. 2008) (en banc)). 3
 7             Rather than just presume that timber harvesting causes irreparable harm to the
 8   owl, and in turn to Plaintiff, Cottonwood establishes that Plaintiff must demonstrate –
 9   through competent evidence – that each timber harvesting activity that it seeks to enjoin
10   harms its cognizable interests in the owl. See Cottonwood, 789 F.3d at 1092 (upholding
11   the district court’s denial on injunctive relief in an ESA case because the plaintiff had
12   “failed to make an evidentiary showing that specific projects will likely cause irreparable
13   damage to its members’ interests”). Plaintiff has not offered any evidence that any
14   specific projects will likely irreparably harms its members’ interests. Therefore, as in
15   Cottonwood, Plaintiff is not entitled to any injunction in this case, and this Court’s
16   judgment should be amended accordingly.
17
     III.      Plaintiff cannot show that several categories of activities cause Plaintiff
18             irreparable harm, and therefore should be excluded from any injunction.
19             As discussed above, the Ninth Circuit has rejected the proposition that “timber

20   harvesting” – let alone the much broader “timber management actions” – constitute per

21   se irreparable harm to endangered species, based on recent Supreme Court and Ninth

22   Circuit en banc decisions on the proper analyses for determining the proper scope of

23   3
         The reason why “timber management actions” are no longer considered per se irreparable harm
24         is because these actions have advanced in recent years to significantly improve wildlife
           habitat conditions in the long run, as compared to the types of “timber harvests” in the 1990s,
25         as cited by this Court in the Silver case. See, e.g., Swan View Coal. v. Weber, No. CV 13-
           129-M-DWM, 2019 WL 952329, at *1–2 (D. Mont. Feb. 27, 2019) (rejecting general claims
26         of per se irreparable harm due to timber harvest when Plaintiffs failed to identify specific
           harms to their members, especially in light of the fact that the project at issue was aimed at
27         benefitting protected species, improving forest health, and mitigating risk of catastrophic
           wildfire).
28
     DEFENDANTS’ MOTION TO                              12                     CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   injunctive relief. In addition, before an injunction can issue for an ESA violation, Plaintiff
 2   must also show that the relief they seek is “narrowly tailored to avoid the irreparable
 3   harm that the district court identifie[s]” based on Plaintiff’s evidentiary showing of “a
 4   ‘sufficient causal connection’ between the alleged irreparable harm and the activity to be
 5   enjoined.” NWF v. NMFS, 886 F.3d 803, 823 (9th Cir. 2018).
 6             And, under Winter and Cottonwood, Plaintiff must “demonstrate that irreparable
 7   injury [to its interests in the owl] is likely in absence of an injunction.” Cottonwood, 789
 8   F.3d at 1089 (quoting Winter, 555 U.S. at 22; emphasis added). Thus, even if Plaintiff
 9   could establish that some injunction is warranted here, that injunction must exclude
10   projects and activities that will have “no effect” or are “not likely to adversely affect” the
11   owl or its critical habitat. 4 Plaintiff acknowledged as much in asking this Court to exclude
12   the timber management activity of personal fuelwood cutting and gathering – without
13   specificity to owl critical habitat or recovery habitat – from the Court’s injunction. See
14   ECF No. 99 at 2 (citing Cottonwood, and stating that Plaintiff “does not believe that
15   personal firewood cutting and gathering on national forest lands is associated with any
16   possibility of irreparable harm to the Mexican spotted owl or its habitat”).
17             While it is not Defendants’ burden to demonstrate a lack of likely irreparable
18   harm, the agencies have compiled a list of categories of projects and activities that could
19   fall under the injunction’s “timber management activities” but that are not likely to
20   irreparably harm the owl (and, hence, any interest that Plaintiff may establish in the owl).
21   Malcolm Decl. ¶¶ 3-23. For example, many areas affected by the Court’s injunction have
22   no biological significance for the owl. In 2004, FWS designated critical habitat for
23
     4
24       These terms are part of the overall Section 7(a)(2) consultation process. If an action agency first
           determines that a proposed action will have “no effect” on an endangered or threatened
25         species, the consultation requirements are not triggered. Pac. Rivers Council v. Thomas, 30
           F.3d 1050, 1054 n.8 (9th Cir. 1994). Also, as part of the informal consultation process, if the
26         agencies reach a “not likely to adversely affect” determination, the consultation process is
           concluded and no further action is necessary. See 50 C.F.R. §§ 402.13(a), 402.14(b)(1). The
27         important point here is that both of these bars – “no effect” and “not likely to adversely
           affect” – are significantly lower and nowhere near the “likelihood of irreparable harm” bar.
28
     DEFENDANTS’ MOTION TO                               13                      CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   Mexican spotted owl. The 2012 revised Recovery Plan further defines additional
 2   recovery habitat. Protected Activity Centers (“PACs”) outside of critical habitat have
 3   also been identified. While “timber management actions” within these habitat areas may
 4   affect the owl, actions outside these areas will have no effect and are therefore not likely
 5   to irreparably harm the owl. Thus, even if the Court’s injunction remains in place, the
 6   Court should modify its injunction to exclude all areas outside recognized owl habitat
 7   areas.
 8            Likewise, many projects and other activities that occur in, or partially in, owl
 9   habitat areas are not likely to irreparably harm the owl and should be excluded from any
10   injunction, for the same reason Plaintiff sought to exclude personal fuelwood cutting and
11   gathering. Indeed, many actions in owl habitat areas are designed to protect or improve
12   habitat conditions for the owl, such that enjoining them under the current injunction
13   actually harm the owl. The Court should modify any injunction to exclude activities that
14   are not likely to irreparably harm the owl, including any actions that may adversely affect
15   the owl in the short-term while protecting or enhancing conditions in the long-term.
16            The need to narrow the scope of the injunction is particularly important where the
17   Court is apparently considering, and has ordered, long-term programmatic restraints on
18   activities across six National Forests, which, as discussed above, might not be resolved to
19   the Court’s satisfaction until several more years (or more) of population trend data are
20   available (approximately 2023). Apart from the detrimental effect on the owl’s
21   conservation and the safety of nearby communities, an overbroad injunction is
22   particularly problematic here because it unnecessarily harms economically repressed and
23   depressed communities that depend on the National Forests. Malcolm Decl. ¶¶ 4, 30-32.
24   Therefore, even if the Court believes that such programmatic restraints are necessary to
25   protect Plaintiff’s interest here, it should also be wary of shackling USFS’s ability to
26   carry out its statutory mission of administering and protecting the National Forests.
27            A. Timber management activities outside owl habitat.
28            Timber management activities outside owl habitat should be allowed to continue.
     DEFENDANTS’ MOTION TO                           14                    CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   USFS’s timber management activities, like mechanical thinning, are designed to reduce
 2   wildfire effects, provide vibrant habitat for native wildlife species, protect water sources,
 3   and safeguard communities. Malcolm Decl. ¶ 4. The long-term outcomes of these
 4   treatments benefit the owl by reducing forest stocking to improve tree vigor and restore
 5   stand resiliency. Id. In turn, these goals proactively address uncharacteristic disturbance
 6   from insects, disease, wildfire, invasive vegetation, and changing climate. Id. In general,
 7   Plaintiff appears amenable to allowing these activities to proceed.
 8          There are no adverse effects from these types of timber management activities
 9   outside owl habitat – i.e., designated critical habitat, recovery habitat, and protected
10   activity centers. Hedwall Decl. ¶ 4; Malcolm Decl. ¶ 8. In fact, Section 7 consultation is
11   not required for projects that occur outside owl habitat. Hedwall Decl. ¶ 4. In the six
12   enjoined forests, USFS has 22 timber management projects spanning 12,553 acres
13   entirely outside of owl critical habitat, recovery habitat, and known PACs. Malcolm Decl.
14   ¶ 5. There are an additional 5 timber management projects which are partially outside of
15   owl critical habitat, recovery habitat, and PACs. Malcolm Decl. ¶ 6. These specific
16   projects span 3,252 acres in total, of which 2,240 acres are outside of owl habitat. The
17   Court should allow timber management activities to proceed in portions of project areas
18   outside of owl habitat and outside of PACs where project-level consultation has occurred.
19          B. Timber management activities involving small-scale, incidental cutting.
20          Timber management activities involving small-scale, incidental tree cutting should
21   be allowed to continue. These types of activities include, but are not limited to, the
22   following: (1) the cutting of hazard trees; (2) routine maintenance for infrastructure (e.g.,
23   power lines, recreation sites, trails, etc.) (3) the cutting of the U.S. Capitol Christmas tree;
24   (4) personal Christmas tree cutting; (5) the harvest and removal of personal use forest
25   products; and, (6) special product collections by tribes for ceremonial purposes. Malcolm
26   Decl. ¶ 9. In general, with perhaps the exception of certain hazard tree removals, Plaintiff
27   appears amenable to allowing these activities to proceed.
28          There are no adverse effects from these types of timber management activities to
     DEFENDANTS’ MOTION TO                          15                     CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   owl habitat. These activities are limited in their scope, scale, and timing as to have
 2   virtually no effect on the owl. Malcolm Decl. ¶ 10. Additionally, these activities occur
 3   outside of the spring / summer owl breeding season within owl habitat, have broadly
 4   dispersed effects throughout the National Forest System, and are often outside of owl
 5   habitat. Malcolm Decl. ¶ 10. In contrast to larger scale commercial timber harvesting
 6   projects, these activities affect small numbers of trees in limited spatial extents. Malcolm
 7   Decl. ¶ 9. The products harvested are generally small diameter, and do not constitute key
 8   habitat elements for owl (i.e., large and old trees). Malcolm Decl. ¶ 10. The Court,
 9   therefore, should allow these activities to proceed.
10          C. Timber management activities – prescribed burns.
11          Timber management activities, such as prescribed fire, should be allowed to
12   continue. Prescribed fire is vital to the owl’s conservation and specifically designed to
13   address the owl’s primary threat – catastrophic (high-severity, stand-replacing) wildfire.
14   Malcolm Decl. ¶ 11; Hedwall Decl. ¶ 6. The use of managed low to moderate intensity
15   fire, including prescribed burning, is an important tool available to USFS to improve
16   habitat quality for frequent-fire forests that the owl occupies and to protect owl habitat
17   from catastrophic, stand-replacing wildfires. Malcolm Decl. ¶ 12. In general, with certain
18   conditions, Plaintiff appears amenable to allowing these activities to proceed.
19          The long-term benefits and protections are vital. There are currently 33 prescribed
20   fire projects partially or completely within owl habitat halted in the region, and another
21   30 located entirely outside of owl critical habitat. Malcolm Decl. ¶ 13. Delaying these
22   projects increases the threat of future large and severe fires which undermines USFS’s
23   conservation efforts – not to mention the health and safety benefits to surrounding
24   communities. Malcolm Decl. ¶ 13. The Court should allow these projects to proceed.
25
            D. Timber management projects with project-specific forest plan
26             amendments and supporting, stand-alone Section 7 consultation.
27          Timber management projects with project-specific forest plan amendments and

28   supporting, stand-alone Section 7 consultation should be allowed to continue. These
     DEFENDANTS’ MOTION TO                         16                    CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1   independent projects have or will have project-specific Forest Plan amendments that
 2   contain updated owl standards and guidelines that align with the 2012 Recovery Plan.
 3   Malcolm Decl. ¶ 14. These specific projects also have their own stand-alone Section 7
 4   consultation – i.e., the consultations are not tiered to the now invalidated 2012
 5   programmatic BiOps. Malcolm Decl. ¶ 15. Currently there are two signed projects falling
 6   under this category – the Rio Tusas-Lower San Antonio Landscape Restoration Project
 7   (Carson National Forest) and Southwest Jemez Mountains Landscape Restoration Project
 8   (Santa Fe National Forest). These projects contain project-specific forest plan
 9   amendments for the protection and management of the owl. Malcolm Decl. ¶ 18. The
10   Court should allow these projects (and others that follow this model) to proceed. Plaintiff
11   has not yet provided a position on these particular activities.
12          E. Timber management activities – commercial fuelwood gathering.
13          Finally, commercial fuelwood cutting and gathering on the six enjoined forests
14   should be allowed to continue. This timber management activity is vitally important to
15   communities as they prepare for the upcoming winter season. Malcolm Decl. ¶ 23. This
16   particular activity will not adversely affect the owl. By and large, commercial firewood
17   cutting occurs in pinyon/juniper woodland types, outside of mixed-conifer, pine-oak, and
18   riparian forest types (primary constituent elements for the owl). Malcolm Decl. ¶ 22.
19   Although termed “commercial,” this designation is used to distinguish the type of permit
20   issued. Malcolm Decl. ¶ 22. These operators tend to be small scale, single truck cutters
21   that service local communities and cater to those unable to gather firewood on their own
22   accord (e.g. the elderly, disabled, and others who do not have the means to gather their
23   primary source of wood for heating and cooking). Malcolm Decl. ¶ 22. Plaintiff opposes
24   this activity in owl habitat. But, given the explanation above, the Court should allow this
25   activity to proceed regardless of location.
26                                         CONCLUSION
27          For the reasons outlined above, the Court should alter and modify its judgment.
28
     DEFENDANTS’ MOTION TO                         17                    CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1

 2
     Dated: October 10, 2019        Respectfully Submitted,
 3
                                    JEAN E. WILLIAMS,
 4                                  Deputy Assistant Attorney General
 5                                  SETH M. BARSKY, Section Chief
                                    S. JAY GOVINDAN,
 6                                  Assistant Section Chief
 7
                                    /s/ Rickey D. Turner, Jr.
 8                                  RICKEY D. TURNER, JR.
                                    Senior Trial Attorney
 9                                  U.S. Department of Justice
10                                  Env’t. & Natural Resources Division
                                    Wildlife & Marine Resources Section
11                                  999 18th Street
                                    South Terrace, Suite 370
12
                                    Denver, CO 80202
13                                  Telephone: (303) 844-1373
14                                  Attorneys for Defendants
15

16

17

18

19

20
21

22

23

24

25

26

27
28
     DEFENDANTS’ MOTION TO     18                   CASE NO. 4:13-cv-151-RCC
     ALTER AND MODIFY
 1                          UNITED STATES DISTRICT COURT
 2                           FOR THE DISTRICT OF ARIZONA

 3

 4   WILDEARTH GUARDIANS,                         CASE NO. 4:13-cv-151-RCC
 5           Plaintiff,
 6
                    v.                            CERTIFICATE OF SERVICE
 7
     UNITED STATES FISH AND
 8
     WILDLIFE SERVICE and UNITED
 9   STATES FOREST SERVICE,

10         Defendants.
11

12
           I hereby certify that I electronically filed the foregoing with the Clerk of the Court
13
     using the CM/ECF system, which will send notification of such to the attorneys of record.
14

15

16

17
                                                      /s/ Rickey D. Turner, Jr.
18                                                    RICKEY D. TURNER, JR.
19

20
21

22

23

24

25

26

27
28
     CoS                                                                CASE NO. 4:13-cv-151-RCC
